

115 HR 2951 IH: To allow Members of Congress to carry a concealed handgun anywhere in the United States, with exceptions.
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2951IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Babin introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on House Administration, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow Members of Congress to carry a concealed handgun anywhere in the United States, with
			 exceptions.
	
		1.Carrying of concealed handguns by Members of Congress
 (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
				
					926D.Carrying of concealed handguns by Members of Congress
 (a)Notwithstanding any other provision of law, a Member of Congress who is carrying the identification required by subsection (e), to whom a State or the United States Capitol Police has issued a license or permit to carry a concealed handgun, and who is not otherwise prohibited by this chapter from transporting, shipping, or receiving a firearm, may carry a concealed handgun for any lawful purpose, subject to the terms and conditions of the license or permit (if issued by the United States Capitol Police), anywhere in the United States, except as provided in subsection (b).
						(b)
 (1)Subsection (a) shall not apply in or on the grounds of the White House, or wherever the United States Secret Service is prohibiting the possession of a firearm.
 (2)Subsection (a) shall not apply to a Member of Congress while on an air carrier, unless the Secretary of Homeland Security finds that the Member of Congress has successfully completed the training program established under section 44921(c) of title 49.
 (c)The Chief of the United States Capitol Police is authorized to issue a license or permit to carry a concealed handgun to a Member of Congress for purposes of this section, under such terms and conditions and in accordance with such criteria as the Chief considers appropriate.
 (d)The Secretary of Homeland Security shall ensure that the training program established under section 44921(c) of title 49 is made available to any Member of Congress, on request of the Member of Congress.
 (e)The identification required by this subsection is the photographic identification issued by a House of the Congress that identifies the person photographed as a Member of that House.
 (f)In this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.. (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:
				
					
						926D. Carrying of concealed handguns by Members of Congress..
			2.Authorizing Members of Congress to use official funds to pay for firearms training program
 (a)SenatorsThe Senators’ Official Personnel and Office Expense Account may be used to pay for the Senator to receive training under the program established under section 44921(c) of title 49, United States Code.
 (b)Members of the House of RepresentativesSection 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341) is amended—
 (1)by redesignating subsections (b) through (e) as subsections (c) through (f); and (2)by inserting after subsection (a) the following new subsection:
					
 (b)Firearms training programThe Members’ Representational Allowance may be used to pay for the Member to receive training under the program established under section 44921(c) of title 49, United States Code..
				